Case: 13-3132    Document: 15    Page: 1   Filed: 08/08/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                KEITH ANDREW FIELDS,
                       Petitioner,

                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                           AND

        UNITED STATES POSTAL SERVICE,
                  Intervenor.
                __________________________

                        2013-3132
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. PH0752090568-B-2.
               __________________________

                      ON MOTION
                __________________________

                       ORDER

     The United States Postal Service (Postal Service)
 moves to reform the caption to name the Merit Systems
 Protection Board (Board) as the respondent, and to allow
 the Postal Service to intervene. Keith Andrew Fields
Case: 13-3132         Document: 15   Page: 2   Filed: 08/08/2013




 FIELDS V. MSPB                                                2


 opposes the motion. The Postal Service also requests to set
 their briefing schedule.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
 designated as the respondent when the Board's decision
 concerns the procedure or jurisdiction of the Board. In this
 case, the Board dismissed the appeal for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.

      (2) The Board and the Postal Service should calculate
 the due date for their response briefs from the date of
 filing of this order.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk


 s21